Citation Nr: 1024821	
Decision Date: 07/02/10    Archive Date: 07/09/10

DOCKET NO.  08-09 999A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for 
posttraumatic stress disorder (PTSD). 

2.  Entitlement to total disability based upon individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Nathan Neal, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

L. Jeng, Counsel


INTRODUCTION

The Veteran served on active duty from May 1969 to April 1971 
with prior active service. 
 
This case comes before the Board of Veterans' Appeals (the Board) 
on appeal from a July 2006 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO), which, in part, 
increased the disability evaluation for PTSD to 50 percent 
disabling from April 26, 2005, and denied a TDIU.

In May 2010, the Veteran presented testimony before the 
undersigned.  A copy of the transcript has been associated with 
the claims folder. 

The issues of consideration for an extraschedular evaluation and 
a TDIU are addressed in the REMAND portion of the decision below 
and are REMANDED to the Department of Veterans Affairs Regional 
Office.


FINDING OF FACT

The Veteran's PTSD has manifested in difficulty with adapting to 
stressful circumstances and some social isolation.  However, he 
has not demonstrated suicidal ideation; obsessional rituals which 
interfere with routine activities; intermittently illogical, 
obscure, or irrelevant speech; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control; spatial 
disorientation; or neglect of personal appearance and hygiene.  


CONCLUSION OF LAW

The criteria for an increased disability rating for the Veteran's 
PTSD have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § 4.130, Diagnostic Code 9411 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

In correspondence dated in April 2006, the RO satisfied its duty 
to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2002) and 
38 C.F.R. § 3.159(b) (2009).  Specifically, the RO notified the 
Veteran of: information and evidence necessary to substantiate 
the claim; information and evidence that VA would seek to 
provide; and information and evidence that the Veteran was 
expected to provide.  The April 2006 letter informed the Veteran 
that in order to establish a higher rating, the evidence would 
need to show that his PTSD had increased in severity.  He was 
informed of the type of evidence that could be submitted to 
support his claim.  Likewise, in March 2006 and January 2007 
letters, the RO also notified the Veteran of the process by which 
initial disability ratings and effective dates are established. 
Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The Board has also considered the United States Court of Appeals 
for Veterans Claims' (Court) decision in Vazquez-Flores v. Peake, 
22 Vet. App. 37 (2008), which held that for an increased 
compensation claim, section § 5103(a) requires, at a minimum, 
that VA notify the claimant that, to substantiate a claim, the 
claimant must provide, or ask VA to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the claimant's 
employment and daily life.  Additionally, the claimant must be 
notified that, should an increase in disability be found, a 
disability rating will be determined by applying relevant 
Diagnostic Codes, which typically provide for a range in severity 
of a particular disability from noncompensable to as much as 
100 percent (depending on the disability involved), based on the 
nature of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, and 
their impact upon employment and daily life.

The notice must also provide examples of the types of medical and 
lay evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation, e.g., competent lay statements describing symptoms, 
medical and hospitalization records, medical statements, employer 
statements, job application rejections, and any other evidence 
showing an increase in the disability or exceptional 
circumstances relating to the disability.  See Vazquez-Flores, 22 
Vet. App. at 43-44.

The Veteran received notice in compliance with the Vazquez- 
Flores decision, to include notice of the provisions of 
Diagnostic Code 9411 pertaining to PTSD in a May 2009 letter.  In 
any event, the Court's decision in Vazquez-Flores was recently 
vacated by the United States Court of Appeals for the Federal 
Circuit.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. 
Cir. 2009)

The Veteran's pertinent medical records have been obtained, to 
the extent available.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2009).  There is no indication in the record that any 
additional evidence, relevant to the issue decided herein, is 
available and not part of the claims file.   On his April 2008 VA 
Form 9, substantive appeal, the Veteran indicted that he had 
become more depressed in the past year.  He was subsequently 
afforded an examination in May 2009; there is no objective 
evidence indicating that there has been a material change in his 
PTSD since that examination.  38 C.F.R. § 3.327(a) (2009).  The 
duty to assist does not require that a claim be remanded solely 
because of the passage of time since an otherwise adequate VA 
examination was conducted.  See VAOPGCPREC 11-95.  The May 2009 
VA examination report is thorough and supported by the other 
clinical records and the Veteran's testimony at his May 2010 
hearing.  The May 2009 examination, in conjunction with the 
August 2004 and May 2006 examination reports are adequate upon 
which to base a decision.  See 38 C.F.R. § 4.2 (2009); see also 
Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Veteran and 
his representative have not contended otherwise.  The Veteran 
presented testimony in a personal hearing before the undersigned.  
Thus, the duties to notify and assist have been met.

Analysis

The Veteran essentially contends that his PTSD is more severe 
than contemplated by the current 50 percent disability 
evaluation. 

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment of 
earning capacity.  Separate diagnostic codes identify the various 
disabilities.  Each disability must be viewed in relation to its 
history, with an emphasis on the limitation of activity imposed 
by the disabling condition.  Medical reports must be interpreted 
in light of the whole recorded history, and each disability must 
be considered from the point of view of the veteran working or 
seeking work.  Where there is a question as to which of two 
disability evaluations shall be applied, the higher evaluation is 
to be assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 
4.1, 4.2, 4.7.  

While the Veteran's entire history is reviewed when assigning a 
disability evaluation, 38 C.F.R. § 4.1, where service connection 
has already been established and an increase in the disability 
rating is at issue, it is the present level of disability that is 
of primary concern. Francisco v. Brown, 7 Vet. App. 55 (1994).  
The Court has held that in determining the present level of a 
disability for any increased evaluation claim, the Board must 
consider the application of staged ratings.  See Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  In other words, where the 
evidence contains factual findings that demonstrate distinct time 
periods in which a service-connected disability exhibited diverse 
symptoms meeting the criteria for different ratings during the 
course of the appeal, the assignment of staged ratings would be 
necessary.

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's capacity 
for adjustment during periods of remission.  The rating agency 
shall assign a rating based on all the evidence of record that 
bears on occupational and social impairment rather than solely on 
the examiner's assessment of the level of disability at the 
moment of the examination.  When evaluating the level of 
disability from a mental disorder, the rating agency will 
consider the extent of social impairment, but shall not assign a 
rating solely on the basis of social impairment. See 38 C.F.R. § 
4.126.  Age may not be considered as a factor in evaluating a 
service-connected disability.  38 C.F.R. § 4.19.

The Veteran's disability has been evaluated under Diagnostic Code 
9411 for PTSD.  Under the relevant rating criteria, a 50 percent 
rating is assigned when there is occupational and social 
impairment with reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of motivation 
and mood; difficulty in establishing and maintaining effective 
work and social relationships.  38 C.F.R. § 4.130, Diagnostic 
Code 9411.

A 70 percent rating is warranted when there is occupational and 
social impairment with deficiencies in most areas such as work, 
school, family relations, judgment, thinking, or mood due to 
symptoms such as suicidal ideation; obsessional rituals which 
interfere with routine activities; intermittently illogical, 
obscure, or irrelevant speech; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such as 
unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including work 
or a work-like setting); and an inability to establish and 
maintain effective relationships.  Id.

A 100 percent evaluation is warranted where there is evidence of 
total occupational and social impairment due to gross impairment 
in thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent danger 
of hurting self or others; intermittent inability to perform 
activities of daily living; disorientation to time or place; 
memory loss for names of close relatives, own occupation or own 
name.  Id.

The psychiatric symptoms listed in the above rating criteria are 
not exclusive, but are examples of typical symptoms for the 
listed percentage ratings.  Mauerhan v. Principi, 16 Vet. App. 
436 (2002).

Global Assessment of Functioning (GAF) scores are a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health- 
illness."  See Richard v. Brown, 9 Vet. App. 266, 267 (1996) 
(citing the American Psychiatric Association's DIAGNOSTIC AND 
STATISTICAL MANUAL FOR MENTAL DISORDERS, Fourth Edition (DSM- 
IV), p. 32).  An examiner's classification of the level of 
psychiatric impairment at the moment of examination, by words or 
by a GAF score, is to be considered, but it is not determinative 
of the percentage VA disability rating to be assigned; the 
percentage evaluation is to be based on all the evidence that 
bears on occupational and social impairment.  See 38 C.F.R. § 
4.126; VAOPGCPREC 10-95 (Mar. 1995); 60 Fed. Reg. 43186 (1995).

As noted above, in order to obtain a 70 percent disability 
evaluation, the evidence must demonstrate occupational and social 
impairment with deficiencies in most areas such as work, school, 
family relations, judgment, thinking, or mood due to symptoms 
such as suicidal ideation; obsessional rituals which interfere 
with routine activities; intermittently illogical, obscure, or 
irrelevant speech; near-continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial disorientation; 
neglect of personal appearance and hygiene; difficulty in 
adapting to stressful circumstances (including work or a work-
like setting); and an inability to establish and maintain 
effective relationships.  38 C.F.R. § 4.130, Diagnostic Code 
9411.

The Veteran has consistently denied suicidal ideation (e.g. in 
May 2004, June 2004,  March 2005, May 2005, May 2008, May 2009, 
and May 2010).  In fact, it was noted that he had a substantial 
interest in making changes in his life and was motivated for 
treatment (June 2006).  

As to obsessional rituals which interfere with routine 
activities, the Veteran testified to drinking and reapplying for 
VA benefits.  However, the May 2006 VA examination report 
specifically noted that there was no presence of obsessional 
rituals.  Likewise, a June 2006 VA treatment record indicated 
that the Veteran had no significant problems with obsessive, or 
compulsive thought and behavior.  

There is also no indication of intermittently illogical, obscure, 
or irrelevant speech.  While in June 2006, it was noted that the 
Veteran's voice was hesitant and interrupted by protruding 
anxiety, throughout the applicable period he has demonstrated 
logical, coherent, and spontaneous speech in a normal rate and 
rhythm without flight of ideas (e.g. in August 2004, March 2005, 
May 2005, May 2006, May 2008, and May 2009).

With regard to near-continuous panic or depression affecting the 
ability to function independently, appropriately and effectively, 
the Board notes that the Veteran has been noted to be down but 
not depressed (June 2004), has indicated that his mood has not 
been very good since his cancer diagnosis (August 2004), and has 
fluctuating mood but does not feel depressed most days (March 
2005).  He has also indicated being depressed (e.g. May 2006 and 
May 2010) and anxious/withdrawn, nervous, and panicky in crowds 
or when someone sneaks up on him (June 2006).  The May 2006 VA 
examination report noted that the Veteran denied having panic 
attacks.  Nevertheless, there is no indication that his panic or 
depression is of a near-continuous nature and/or it affects his 
ability to function independently, appropriately and effectively.  
He is able to leave his home; he appeared for his VA hearing and 
he presented his testimony in a clear and forth-right manner.  

As to impaired impulse control (such as unprovoked irritability 
with periods of violence), the Veteran testified at his hearing 
that he tried to stay away from problems because he knows he can 
lose his temper easily and attempted to stay away from those 
situations.  The May 2006 VA examination report noted that the 
Veteran did not have impaired impulse control; and a June 2006 
private record noted poor impulse control and strong irritability 
but the Veteran indicated that he learned to avoid problems.  

There is no indication in the record of spatial disorientation. 

Likewise, there is no evidence of neglect of personal appearance 
and hygiene.  The Veteran has consistently been observed to be 
adequately groomed with hygiene maintained (e.g. May 2006 and May 
2009).  In June 2006, it was noted that the Veteran's "self-care 
appears impacted by his experiences;" however, there is no 
indication that there was neglect of personal appearance and 
hygiene.  He also appeared to be well-groomed at his personal 
hearing and was able to attend to his needs of daily living.  
This fact was also noted in the August 2004 VA examination 
report.  

As to difficulty in adapting to stressful circumstances 
(including work or a worklike setting), the May 2006 VA 
examination report noted that the Veteran has never been able to 
maintain consistent employment and now cannot work due to 
pancreatic cancer.  The examiner also noted that the Veteran 
worked only jobs in which he did not have to interact with people 
and that his PTSD symptoms interfered with his ability to 
maintain employment.  The June 2006 treatment record noted that 
the Veteran's current condition put him and others at risk if he 
were to pursue any form of occupational responsibility.  The May 
2009 VA examination report noted that the Veteran frequently 
changed jobs because of his inability to get along with people. 

Finally, as to inability to establish and maintain effective 
relationships, the record reflects that the Veteran had 
difficulty getting close to people and having poor social 
relations (August 2004 and June 2006), and was socially isolated 
and withdrawn (May 2004, May 2006, June 2006, and August 2004).  
However, the Veteran is married and he has indicated having a 
good friend in Florida, but he does not keep in touch with his 
family.  Most recently, he testified at his May 2010 testimony to 
having a lot of friends (four) but indicated that he did not 
socialize much as he did not like crowds. 

The Veteran has been assigned GAF scores of 35 (June 2006), 48 
(March 2005, May 2004, and May 2006), 49 (August 2004 and May 
2005), 51 (September 2004), 52 (May 2009), 53 (May 2004), and 55 
(August 2004 and May 2008).  Although a GAF score alone is not a 
basis for assigning a disability rating, GAF scores ranging 
between 31 to 40 reflect some impairment in reality testing or 
communication (e.g., speech is at times illogical, obscure, or 
irrelevant) or major impairment in several areas, such as work or 
school, family relations, judgment, thinking, or mood (e.g., 
depressed man avoids friends, neglects family, and is unable to 
work; child frequently beats up other children, is defiant at 
home, and is failing at school); scores ranging between 41 and 50 
are assigned when there are serious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifting), or 
any serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job); and scores 
between 51 and 60 are assigned when there are moderate symptoms 
(like flat affect and circumstantial speech, and occasional panic 
attacks), or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers or 
co- workers).  See Diagnostic and Statistical Manual of Mental 
Disorders (4th ed.) (DSM-IV); 38 C.F.R. § 4.130 (incorporating by 
reference the VA's adoption of the DSM-IV for rating purposes).  
The Veteran's GAF scores vary widely; however, the predominant 
scores are consistent with findings such of moderate to severe 
symptoms in light of the objective symptomatology recounted 
above, and are congruent with a 50 percent disability rating.  
Significantly, the Board observes that the GAF score of 35 
provided in the June 2006 private psychological evaluation report 
included consideration of all of the Veteran's Axis III diagnoses 
of pancreatic cancer, arthritis, diabetes, hearing problems, 
tinnitus, osteoarthritis, and fatigue due to chemotherapy rather 
than just his PTSD.  

Based on the evidence, the Board finds that the criteria for a 
rating in excess of 50 percent evaluation for service-connected 
PTSD have not been met at any time during the rating period.  The 
Veteran has been noted to have difficulty with adapting to 
stressful circumstances and has some social isolation.  However, 
he has not demonstrated suicidal ideation; obsessional rituals 
which interfere with routine activities; intermittently 
illogical, obscure, or irrelevant speech; near-continuous panic 
or depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control; spatial 
disorientation; or neglect of personal appearance and hygiene - 
or compatible symptomatology associated with the criteria for the 
next higher 70 percent rating.  See 38 C.F.R. § 4.130, Diagnostic 
Code 9411.   

Likewise, a 100 percent evaluation is not warranted as the 
evidence has not shown manifestations consistent with total 
occupational and social impairment due to gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent danger 
of hurting self or others; intermittent inability to perform 
activities of daily living; disorientation to time or place; 
memory loss for names of close relatives, own occupation or own 
name.  Id.   

Based upon the guidance of the Court in Hart v. Mansfield, 21 
Vet. App. 505 (2007), the Board has considered whether a staged 
rating is appropriate.  However, in the present case, the 
Veteran's symptoms remained constant throughout the course of the 
period on appeal and as such staged ratings are not warranted.  
Consequently, as the preponderance of the evidence is against the 
claim for an increased rating, the benefit-of-the-doubt rule does 
not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

A rating in excess of 50 percent for PTSD is denied. 


REMAND

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion only when it is deemed 
necessary to make a decision on the claim. 38 U.S.C.A. § 5103A(d) 
(West 2002); 38 C.F.R. § 3.159(c)(4) (2009).

The Board will now address a TDIU rating based on the Veteran's 
service-connected PTSD and an extraschedular rating.  As noted 
above, he is currently in receipt of service connection for PTSD, 
rated as 50 percent disabling.  Evidence of record indicates that 
the Veteran is not currently employed due to his pancreatic 
cancer.  However, the May 2006 VA examination report noted that 
PTSD symptoms interfered with his ability to maintain employment 
because if he did not get along with someone, he would leave.  
Most recently on VA examination in May 2009, the examiner noted 
that the Veteran's PTSD had a severe impact on his occupational 
functioning.  On remand, he should be afforded an examination to 
determine whether his service-connected PTSD, alone, renders him 
unemployable.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an appropriate 
VA examination.  The claims folder should be 
made available to and reviewed by the 
examiner.  All appropriate tests and studies 
should be conducted.  Thereafter, the 
examiner should opine as to whether, without 
regard to the Veteran's age or the impact of 
any nonservice-connected disabilities, there 
is a 50 percent probability or greater that 
the symptomatology associated solely with his 
service-connected PTSD alone renders him 
unable to secure or follow a substantially 
gainful occupation.  A complete rationale for 
any opinion expressed and conclusion reached 
should be set forth in a legible report.  The 
examiner should also clearly delineate the 
corresponding symptoms of PTSD that would 
render him unable to secure or follow 
substantially gainful work.  

2.  After completion of the foregoing, 
readjudicate the claim for a TDIU and 
extraschedular consideration.  If the 
benefits sought remain denied, the Veteran 
and his representative must be furnished a 
supplemental statement of the case and be 
given an opportunity to submit written or 
other argument in response before the claims 
file is returned to the Board for further 
appellate consideration.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
SUSAN J. JANEC
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


